ORDER

PER CURIAM.
Appellant, John H. Prange, appeals the judgment of conviction for the Class C felony of deviate sexual assault, RSMo § 566.070 (1986), entered in St. Louis County Circuit Court after a non-jury trial. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment is supported by sufficient evidence and is not against the weight of the evidence, and no error of law appears. As we further find an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b). A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our decision.